Title: Statement of Account with Thomas Carpenter, 26 April 1803
From: Carpenter, Thomas
To: Jefferson, Thomas


          
          
            
              1802.
              Thomas Jefferson Esq.
              
              
            
            
              October 14th.    To Thomas Carpenter 
              Dr.
              
            
            
              
              
              To a fine flannel under waistcoat 
              $2.
              25
            
            
              Decr. 
              1.
              To 4 suits of winter Clothes (Livery) @ 28 $
              112.
              
            
            
              
              
              To a Blue waterproof Coat Steele Buttons &c.
              21.
              50
            
            
              
              
              To a Buff Waist—shawl pattern, pearl Buttons
              8.
              25
            
            
              
              
              To a dove coloured  Do ——  Do ——
              8.
              25
            
            
              
              
              To a pr of Chorded Breeches
              6.
              50
            
            
              
              
              To an embroidered Cassimere waistcoat
              7.
              50
            
            
              
              
              To a pr of Cassimere Breeches Buff
              7.
              75
            
            
              
              
              To a pr of black   Do ——
              7.
              50
            
            
            
              
              
              Buttoning a Coat and 18 Gilt Buttons
              1.
              50
            
            
              
              13.
              3½ yds of waterproof Cloth @ 7 $
              24.
              50
            
            
              
              
              To a Cloak of Superfine Coating for Mrs. Randolph
              15.
              
            
            
              
              20 
              To a Surtout of waterproof Cloth & apron 
              
              
            
            
               
              
               for Mr R.
              30.
              50
            
            
               
              
              To a Do —— Do. Capt Lewis
              30.
              50
            
            
              Febry
              1 
              4½ yds waterproof Cassimere
              13.
              50
            
            
              
              
              To a pr of ribbed Sheravaloes
              5.
              50
            
            
              
              
              To a pr of  Do.  Breeches
              6.
              
            
            
              
              
              Facing a waistcoat with velvet
              2.
              25
            
            
              April
              26 
              To a Superfine Waterproof Cassimere Coat
              }
              21.
              75
            
            
              
              
              Steele Buttons and Silk Sleeve Lynings
            
            
              
              
              $ 332.
              50
            
         
            
            
              
              June 13 By cash of mr Barnes before this day
              150.
               
            
            
              servts.
              112 
              
              
              182.
              50
            
            
              self
              124.
              
              
              
            
            
              family
               96.50
              
              
            
            
              
              332.50
              
              
            
          
        